349 F.2d 1022
Jimmy ANDREWS et al., Appellants,v.J. H. SCOGIN, Jr., President of Monroe City School Board, et al., Appellees.
No. 22892.
United States Court of Appeals Fifth Circuit.
August 26, 1965.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
Nils R. Douglas, New Orleans, La., Haskell A. Kassler, Boston, Mass., Alvin J. Bronstein, Jackson, Miss., James Sharp, Jr., Monroe, La., for appellants.
Albin P. Lassiter, Monroe, La., Jack P. F. Gremillion, Baton Rouge, La., for appellees.
Before TUTTLE, Chief Judge, and GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
It is ordered that this cause be and it is hereby remanded to the district court for consideration of the motion of the appellants to dismiss the proceedings and for further consideration in light of Singleton v. Jackson Municipal Separate School District et al., 348 F.2d 729, decided by this Court on June 22, 1965, and Price v. Denison Independent School District Board of Education et al., 348 F.2d 1010, decided by this Court on July 2, 1965.